      Case 1:20-cv-08042-PKC Document 24 Filed 05/18/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

LINDA FAIRSTEIN,                               Case No.: 2:20-CV-00180-TPB-NPM

                Plaintiff,

        v.

NETFLIX, INC., AVA DUVERNAY,
and ATTICA LOCKE,

                Defendants.

     MOTION TO ADMIT COUNSEL PRO HAC VICE, CONSENT TO
DESIGNATION, AND REQUEST TO ELECTRONICALLY RECEIVE NOTICES
                    OF ELECTRONIC FILING

       Pursuant to Local Rule 2.02 of the United States District Court for the Middle

District of Florida, the undersigned respectfully files this motion requesting the admission

pro hac vice of Kiran Patel, Esq. of the Dentons law firm, 1221 Avenue of the Americas,

New York, New York 10020, (212) 768-5392, for purposes of appearing as counsel for

Defendants, NETFLIX, INC., AVA DUVERNAY, and ATTICA LOCKE, and pursuant

to Section 2(B) of CM/ECF Administrative Procedures, to permit Kiran Patel to receive

electronic filings in this case as follows:

       1.       Kiran Patel is not admitted to practice in the Middle District of Florida but

is a member in good standing of the New York State Bar.

       2.       Movant, Kelley Geraghty Price, Esq., of the law firm of Dentons Cohen &

Grigsby P.C., 9110 Strada Place, Suite 6200, Naples, Florida 34018, (239) 390-1913 is a

member in good standing of The Florida Bar and the United States District Court for the

Middle District of Florida, maintains an office in this State for the practice of law, and is


                                         Page 1 of 4
      Case 1:20-cv-08042-PKC Document 24 Filed 05/18/20 Page 2 of 4




authorized to file through the Court’s electronic filing system. Movant consents to be

designated as the member of the Bar of this Court with whom opposing counsel may

readily communicate regarding the conduct of this case, upon whom pleadings shall be

served, who shall be required to electronically file all documents and things that may be

filed and served electronically, and who shall be responsible for filing and serving

documents in compliance with the CM/ECF Administrative Procedures.

       3.       Kiran Patel does not appear regularly in this Court to such a degree as to

constitute the regular practice of law in the State of Florida.

       4.       Kiran Patel is familiar with the Local Rules and the Code of Professional

Responsibility of this Court and agrees to abide by them, as well as other ethical

limitations or requirements governing the professional behavior of members of the

Florida Bar.

       5.       Kelley Geraghty Price, Esq. has been designated as local counsel for

Defendants, upon whom all notices and papers may be served, and who will be

responsible for the progress of the case, including trial, along with Kiran Patel.

       6.       Pursuant to Local Rule 2.02(a), Kelley Geraghty Price certifies that Kiran

Patel has complied with the fee requirements of Local Rule 2.01(d) and will complete the

e-filing registration.

       7.       Kiran Patel, by and through designated counsel and pursuant to Section

2(B) of CM/ECF Administrative Procedures, hereby requests the Court to provide notice

of electronic filings to Kiran Patel at the email address: kiran.patel@dentons.com.




                                         Page 2 of 4
      Case 1:20-cv-08042-PKC Document 24 Filed 05/18/20 Page 3 of 4




       WHEREFORE, Kelley Geraghty Price, Esq. respectfully requests that an Order

be entered permitting Kiran Patel, Esq. to appear before this Court as counsel for

Defendants, NETFLIX, INC., AVA DUVERNAY, and ATTICA LOCKE, for all

purposes relating to the proceedings in the above-styled case and directing the Clerk to

provide notice of electronic filings to Kiran Patel.

       Dated this 18th day of May 2020.

                                      DENTONS COHEN & GRIGSBY P.C.

                                      /s/ Kelley Geraghty Price
                                      KELLEY GERAGHTY PRICE
                                      Florida Bar No. 889539
                                      Mercato – Suite 6200
                                      9110 Strada Place
                                      Naples, Florida 34108
                                      Telephone: (239) 390-1913
                                      Facsimile: (239) 390-1901
                                      E-mail:     kelley.price@dentons.com

                                      and

                                      DENTONS US LLP
                                      KIRAN PATEL (pro hac vice admission pending)
                                      1221 Avenue of the Americas
                                      New York, NY 10020
                                      Telephone: (212) 768-5392
                                      Email:     kiran.patel@dentons.com

                                      Attorneys for Defendants
                                      NETFLIX, INC., AVA DUVERNAY and ATTICA
                                      LOCKE




                                        Page 3 of 4
          Case 1:20-cv-08042-PKC Document 24 Filed 05/18/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of May, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.



                                               /s/ Kelley Geraghty Price


3346098.v1




                                             Page 4 of 4
